TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-15-00381-CV



                                      In re Antonio Brunet


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION


                Relator’s petition for writ of mandamus, complaining of the district court’s order

dated June 5, 2015, is denied.1




                                               __________________________________________

                                               Bob Pemberton, Justice

Before Chief Justice Rose, Justices Pemberton and Field

Filed: July 15, 2015




       1
           See Tex. R. App. P. 52.8(a).